468 So. 2d 1104 (1985)
Melody Lynn KOSSOW, Appellant,
v.
STATE of Florida, Appellee.
No. 84-1486.
District Court of Appeal of Florida, Second District.
May 17, 1985.
*1105 Norman S. Cannella of Norman S. Cannella, P.A., and Bennie Lazzara, Jr., of Bennie Lazzara, Jr., P.A., Tampa, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and James H. Dysart, Asst. Atty. Gen., Tampa, for appellee.
CAMPBELL, Acting Chief Judge.
Appellant, Melody Lynn Kossow, appeals her conviction for possession of diazepam. We affirm her conviction as we find there was substantial credible evidence upon which the jury could base its decision to convict for the offense of possession of diazepam.
Appellant also contends that the trial court erred in departing from the sentencing guidelines on the grounds that appellant perjured herself when she testified at her trial, showed no remorse and gave no assistance to law enforcement officers. We agree that the court erred on those grounds. None of the three cited reasons by the trial judge justify departing from the sentencing guidelines. Trainor v. State, 468 So. 2d 484 (Fla. 2d DCA 1985); Mischler v. State, 458 So. 2d 37 (Fla. 4th DCA 1984); Banzo v. State, 464 So. 2d 620 (Fla. 2d DCA Feb. 27, 1985).
We, therefore, affirm appellant's conviction, but we remand to the trial court with directions to resentence appellant within the presumptive guideline range indicated by the scoresheet previously prepared for sentencing purposes.
FRANK and HALL, JJ., concur.